DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 38 is objected to because of the following informalities:  Claim 38 recites the limitation "the middle layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 24, 26 and 33-34 are rejected under 35 U.S.C. 102(a)(2) as being Watts by U.S. Publication No. (20130289463 A1).

With respect to claim 24, Watts discloses a closure mechanism via straps (34, fig.4) and [0043] configured to transition the openable opening between the open position (shown in fig.4) and the closed position (fig.3).  
With respect to claim 26, Watts discloses the closure mechanism comprises at least one tightening strap (34, fig.4) and [0043] that is anchorable to the housing and actuatable to tighten the brace about the ankle from a loose state to a tightened state.  
With respect to claim 33, Watts discloses the openable opening (16) is formed by overlapping ends of the multilayer housing (as shown in fig.5).  
With respect to claim 34, Watts discloses the multilayer housing (first 12 and second 14 tubular sections) comprises an open portion configured to receive the user's heel (as shown in fig.4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Watts.
With respect to claim 25, Watts substantially discloses the invention as claimed except the closure mechanism comprises at least one latch and at least one corresponding catch positioned on one side of the openable opening, the at least one latch and at least one catch configured to transition the openable opening between the open position and the closed position by opening or closing the circumference of the brace around a leg of the user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate at least one latch and at least one corresponding catch positioned on one side of the openable opening, the at least one latch and at least one catch configured to transition the openable opening between the open position and the closed position by opening or closing the circumference of the brace around a leg of the user since they are considered art equivalents 
With respect to claim 27, Watts substantially discloses the invention as claimed except  the closure mechanism comprises a cable reel mechanism configured to tighten the at least one tightening strap or lace by rotating the cable reel mechanism.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a cable reel mechanism configured to tighten the at least one tightening strap or lace by rotating the cable reel mechanism since they are considered art equivalents means as closure mechanism to one of ordinary skill in the art for stabilizing the ankle brace to the anatomy of the user.
With respect to claim 28, Watts substantially discloses the invention as claimed except  the cable reel mechanism comprises a quick release feature for quickly loosening the at least one tightening strap or lace.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cable reel mechanism comprises a quick release feature for quickly loosening the at least one tightening strap or lace since they are considered art equivalents means as closure mechanism to one of ordinary skill in the art for stabilizing the ankle brace to the anatomy of the user.


Claims 22-23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Watts as applied to claims 21 and 24 above, and further in view of Hyd et al. U.S. Publication No. (2014/0213953 A1).
With respect to claim 22, Watts substantially discloses the invention as claimed except  the multi-layer housing comprises at least three layers, each of the three layers configured to 
Hyd et al. however teaches a custom or pre-fabricated ankle foot orthosis (AFO). The AFO provides tri-planar control of ankle foot structure inducing stability and control to the hind-foot, mid-foot, and forefoot. This disclosure protects against the results of Posterior Tibial Tendon Dysfunction (PTTD), Ankle Arthritis, and ankle weakness or instability of the ankle-foot structure [0001].  FIGS. 1 and 4, the ankle foot orthosis 10 comprises a brace body 12 having a medial side portion 14, a lateral side portion 16, a medial front edge 18 of the medial side portion 14, a lateral front edge 20 of the lateral side portion 16, a sole portion 22 having an arch portion 24 and a heel portion 26, and a back portion 28 extending from the heel portion 26 to an upper calf portion 30. The sole portion 22 is in a plane at least partially horizontal to the medial and lateral side portions 14, 16 of the brace body 12 [0021].  As illustrated, the brace body 12 comprises a laminated structure of at least three material layers including an inner layer 34, a polyolefin elastomeric outer layer 36, and the rigid or semi-rigid key structural components as an intermediate layer 38 between the inner and outer layers 32, 34, [0022]-[0025].
In view of the teachings of Hyd et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the heat- moldable, multi-layer foot support portion of Watts by incorporating multi-layer housing comprises at least three layers, each of the three layers configured to extend from a medial side of the foot around the user's ankle and across the user's shin to a distal side of the foot for protecting against ankle weakness and/or instability of the ankle-foot structure [0019].
With respect to claim 23, the combination of Watts/Hyd et al. substantially discloses the invention as claimed.  Hyd et al. further teaches the multi-layer housing comprises a middle layer 
With respect to claim 29, the combination of Watts/Hyd et al. substantially discloses the invention as claimed.  Hyd et al. further teaches a second closure mechanism via lace and loops (52 and 54a, fig.1) and [00300 configured to tighten the brace at a location different from the closure mechanism configured to transition the openable opening between the open position and the closed position.  
With respect to claim 30, the combination of Watts/Hyd et al. substantially discloses the invention as claimed.  Hyd et al. further teaches the second closure mechanism is configured to be positioned over a dorsal area of the foot (as shown in fig.1).  

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Watts as applied to claim 34 above, and further in view of Castro U.S. Patent No. (8,048,012 B1).
With respect to claim 35, Watts substantially discloses the invention as claimed except the brace comprises a footplate configured to extend posteriorly into the open portion of the multilayer housing, the footplate configured to receive the user's heel.  
Castro however, teaches an ankle-foot orthosis (fig.2) comprising a foot stiffener (122, fig.22A) having an outer foot lining (121, fig.22A).
In view of the teachings of Castro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ankle brace of Watts by incorporating a footplate configured to receive the user’s heel in order to provide comfort to the foot of the user.
.

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Watts U.S. Publication No. (20130289463 A1) in view of Hyd et al. U.S. Publication No. (2014/0213953 A1).
With respect to claim 37, Watts substantially discloses a method of stabilizing an ankle, comprising: providing a rigid stabilizing ankle brace (1, figs.1-8) comprising a heat-moldable multi-layer housing (first 12 and second 14 tubular sections)formed from silicone elastomer [0037] having an opening (16) for receiving a user's ankle, the opening being selectively openable between an open position (as shown in fig.4) and a closed position (as shown in fig.3), the open position (shown in fig.4) configured to allow posterior entry of the user's foot into the ankle brace and the closed position configured to secure the ankle brace to the user [0040], wherein each layer of the multi-layer housing (first 12 and second 14 tubular sections)is configured to extend from a medial side of the foot around the user's ankle and across the user's shin to a distal side of the foot [0040]; and-4-Application No.: 16/153,553 Filing Date:October 5, 2018 donning the heated housing to the ankle of a patient in need thereof [0060].  
Watts substantially discloses the invention as claimed except heating the housing to between about 130 °F to about 275 °F.
Hyd et al. however teaches a custom or pre-fabricated ankle foot orthosis (AFO). The AFO provides tri-planar control of ankle foot structure inducing stability and control to the hind-foot, mid-foot, and forefoot. This disclosure protects against the results of Posterior Tibial heating the housing to between about 130 °F to about 275 °F [0041].
In view of the teachings of Hyd et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Watts by heating the housing to between about 130 °F to about 275 °F that is comfortable to the anatomy of the user.
With respect to claim 38, the combination of Watts/Hyd et al. substantially discloses the invention as claimed.  Hyd et al. further teaches the multi-layer housing comprises a middle layer, wherein the middle layer is substantially stiff at a temperature below about 130 °F and moldable at temperatures between about 130 °F and 275 °F [0041].  
With respect to claim 39, the combination of Watts/Hyd et al. substantially discloses the invention as claimed.  Watts further teaches applying pressure to the heated housing to mold the housing to conform to a specific shape of a leg of the user, wherein applying pressure comprises .  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Watts/Hyd et al. as applied to claim 37 above, and further in view of Castro U.S. Patent No. (8,048,012 B1).
With respect to claim 40, Watts substantially discloses the invention as claimed except donning the heated housing to the ankle of a patient comprises attaching a footplate to the heated housing.
Castro however, teaches an ankle-foot orthosis (fig.2) comprising a foot stiffener (122, fig.22A) having an outer foot lining (121, fig.22A).
In view of the teachings of Castro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Watts/Hyd et al. by attaching a footplate to the heated housing in order to provide comfort to the foot of the user.

Allowable Subject Matter
Claims 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
the multilayer housing comprises a removable portion that is separable from a remainder of the multilayer housing, and wherein removing the removable portion places the openable opening in the open position, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 31-32.
Claim 32 is allowed based on dependency.

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. (10,092,439 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/01/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.